                          United States District Court
                        Western District of North Carolina
                               Asheville Division

        CARL JACK HALL,               )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                  1:20-cv-00362
                                      )                  1:16-cr-00147-1
                 vs.                  )
                                      )
 UNITED STATES OF AMERICA,            )
                                      )
             Respondent.              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 30, 2021 Order.

                                               April 30, 2021
